Citation Nr: 0109161	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for blackouts/seizure 
disorder as secondary to service-connected anxiety disorder.

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to June 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1982 and July 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The April 1982 rating decision 
included a denial of service connection for blackouts/seizure 
disorder as secondary to service-connected anxiety disorder.  
However, the record does not show that the veteran was 
informed of this denial.  Therefore the issue is still 
pending.  In the July 1999 rating decision the RO denied the 
veteran's blackouts/seizure disorder claim on the basis that 
new and material evidence had not been submitted to reopen 
that claim.  The veteran submitted a notice of disagreement 
in July 1999 which is considered to be a notice of 
disagreement with the still pending April 1982 denial of 
entitlement to service connection for blackouts/seizure 
disorder as secondary to service-connected anxiety disorder.  
Accordingly, the issue is correct as stated on the first page 
of this decision.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran maintains that he is entitled to service 
connection for blackouts/seizure disorder as secondary to 
service-connected anxiety disorder.  The veteran was 
hospitalized during service in February 1962.  The discharge 
diagnoses indicated that the veteran had a passive dependent 
reaction manifested by blackout spells.  The Board notes that 
after service the veteran was found to have an anxiety 
disorder instead of a personality disorder.  It does not 
appear that any medical examiner has examined the veteran's 
service medical records prior to expressing an opinion as to 
whether or not the veteran's blackouts/seizure disorder is 
secondary to the service-connected anxiety disorder.  In view 
of the Veterans Claims Assistance Act, a medical opinion 
regarding whether there is such a relationship, following a 
complete review of the veteran's service medical records, is 
indicated.  

On any secondary service connection issue, in a recent case, 
Allen v. Brown, 7 Vet. App. 439 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

The veteran also seeks a rating in excess of 30 percent for 
his service-connected anxiety disorder.  The RO based its 
July 1999 decision denying an increase primarily on a March 
1999 VA psychiatric examination report.  The Board notes that 
the March 1999 VA examination report was made without the 
examiner having access to the veteran's claims file.  The 
duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). The Board further notes 
that the March 1999 VA examination report does not contain a 
five-pole multiaxial assessment scale or a global assessment 
of functioning score.  Consequently, the Board is of the 
opinion that the March 1999 VA examination report is 
inadequate for rating purposes and a new VA psychiatric 
examination is indicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for his 
blackouts/seizure disorder and for his 
anxiety disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examinations to determine 
the nature and etiology of his 
blackouts/seizure disorder, and the 
nature and extent of his anxiety 
disorder.  The veteran's claims file must 
be provided to the examiners and reviewed 
prior to the examinations.  The VA 
examiners should state on the examination 
reports whether such review of the record 
has been made.  The examiners must ensure 
that all indicated tests and studies are 
accomplished.  

The VA psychiatric examiner should 
provide a five-pole multiaxial assessment 
scale, including a global assessment of 
functioning score in his/her diagnosis.  
In addition, an opinion should be offered 
as to whether it is at least as likely as 
not that the veteran's blackouts/seizure 
complaints are related to or aggravated 
by his service-connected anxiety 
disorder.  The examiner should provide 
reasons and bases for all opinions 
expressed and comment on any medical 
evidence of record which supports or 
which is contrary to his opinion.

The neurological examiner, after 
examining the veteran, and reviewing all 
of the veteran's medical history, 
including the February 1962 
hospitalization report, should express an 
opinion as to the etiology of any 
disorder found, to include whether it is 
as likely as not that any 
blackout/seizure disability currently 
found is related to, or aggravated by, 
the veteran's service-connected anxiety 
disorder.  The examiner should provide 
reasons and bases for all opinions 
expressed and comment on any medical 
evidence of record which supports or 
which is contrary to his opinion.  

Any differences of opinion identified 
between the examiners must be reconciled.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled VA examination, 
and a copy of this notification must be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO 

should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for blackouts/seizure disorder as 
secondary to service-connected anxiety 
disorder, and his claim for an increased 
rating for an anxiety disorder.  The RO 
must consider all laws and regulations as 
well as the findings in Allen, supra.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.





Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




